

115 S1008 IS: Therapeutic Hemp Medical Access Act of 2017
U.S. Senate
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1008IN THE SENATE OF THE UNITED STATESMay 2, 2017Mr. Gardner (for himself, Mr. Merkley, Mr. Alexander, Mr. Hatch, Mr. Isakson, Mr. Lee, Mr. Johnson, Ms. Baldwin, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Controlled Substances Act to exclude cannabidiol and cannabidiol-rich plants from the
			 definition of marihuana, and for other purposes.
	
 1.Short titleThis Act may be cited as the Therapeutic Hemp Medical Access Act of 2017. 2.Exclusion of cannabidiol and cannabidiol-rich plants from definition of marihuana (a)In generalSection 102(16) of the Controlled Substances Act (21 U.S.C. 802(16)) is amended, in the second sentence—
 (1)by striking or the sterilized seed and inserting the sterilized seed; and (2)by inserting before the period at the end the following: , cannabidiol, or cannabidiol-rich plants.
 (b)DefinitionsSection 102 of the Controlled Substances Act (21 U.S.C. 802), as amended, is further amended by adding at the end the following:
				
 (57)(A)The term cannabidiol-rich plant means the plant Cannabis sativa L. and any part of such plant, whether growing or not, with a te­tra­hy­dro­can­nab­i­nol concentration of not more than 0.3 percent on a dry weight basis.
 (B)A cannabidiol-rich plant shall not be treated as a controlled substance under this Act. (58)(A)The term cannabidiol means the substance cannabidiol, as derived from a cannabidiol-rich plant.
 (B)Cannabidiol shall not be treated as a controlled substance under this Act. (59)The term tetrahydrocannabinol con­cen­tra­tion means—
 (A)the percent of the delta-9 te­tra­hy­dro­can­nabinol content per dry weight of any part of the plant Cannabis sativa L. or per volume of weight of marihuana product; or
 (B)the combined percent of the delta-9 tet­ra­hy­dro­can­nab­i­nol and tet­ra­hy­dro­can­nab­i­nol­ic acid in any part of the plant Cannabis sativa L., regardless of moisture content..
 3.Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed to prohibit or otherwise restrict any activities related to the use, production, or distribution of marijuana in a State in which such activities are legal under State law.